DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-21 & 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first existing film" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the first existing film” is interpreted as “the first film”. Claim 16 also recites the limitation of “the functionalized first film” in line 12. For examination purposes “the functionalized first film” is interpreted as “the coated first film surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17, 20-21, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugou (WO2006101251 A1 - see reference attached) and Su et al (U.S Patent 9034457B2) and Bhalakia et al (U.S PG Pub 20140104564A1).
Regarding claim 16, Sugou is drawn also to the art of forming an optical polymer film with a coating solution applied to it (Abstract). 
Sugou discloses a polymer film such as TAC (which as disclosed in instant specification [0014] is used as an optical polymer film) to which a coating solution containing a solvent and an optical functional material (additive) is applied. 
Sugou further discloses that the solvent of the coating solution penetrates through a coating surface into the polymer film such that a mixture layer (i.e. optical functional material mixed with polymer film or embedded in a surface of the polymer film) (Abstract). Sugou discloses that the coating solution may be applied on at least one of the surfaces of the polymer film (i.e. can be applied and is applied to both surfaces) (pg.26, lines 20-22). Sugou further discloses that the additive can be antiglare, antireflection, antistatic, cured resin, or adhesive layers/materials (pgs.26-27, lines 29-33 & 1-21). Sugou further discloses evaporating/drying the coating solution (120) which is applied on the polymer film (19) and further discloses a mixing layer (121) formed which embeds or dissolves the solute, as the mixing layer is formed by the swelling/dissolving of the polymer film with the coating solution (i.e. optical functional material in the surface of the polymer film (Figure 4) (pgs.27-28, lines 22-32 & 1-10; pgs.28-29, lines 26-32 & 1-8). Thus, Sugou discloses dissolving and swelling the polymer film (i.e. the solvent co-migrating into the film, as the action of dissolving would mean that the coating solution and polymer film are mixing with each other and the solution is migrating into the polymer film), and has further disclosed a mixing layer being formed which would mean that the solute (optical functional material) mixes with the polymer film and is embedded beneath the surface of the film (Figure 4; pgs.27-28, lines 22-32 & 1-10; pgs.28-29, lines 26-32 & 1-8; Abstract). 
With regards to the polymer film having a smooth surface and an non-polished surface, the support side surface (19a) is interpreted as the smooth side, and the air side surface (19b) is interpreted as the non-polished surface (pg.28, lines 11-25). Sugou discloses that the air side surface is non-polished to the air in the film production process and the support side surface is non-polished to the supports in the film production process (i.e. belts and casting dies) (pg.28, lines 11-25). 
Sugou discloses a polymer film formation process (pg.35, lines 9-32 & pg.37, lines 25-32 to pg.41, lines 1-5), which is the same/similar process as disclosed in the instant specification (see instant specification [0006-0007] (i.e. a polymer dope which is casted and a smooth surface or surface roughness is imparted based on the polished surfaces (i.e. belts and dies) that it is in contact with). the polymer film is manufactured in a similar process as in the instant specification (i.e. a polymer dope being cast in a die and belt, with the polished surfaces of the die and belt imparting smoothness/surface roughness values). The casting die and belt have surface roughnesses of 1µm (die) (pg.39, lines 20-23) and at most 0.05µm (belt) (pg.40, lines 13-16), which impart the surface roughness to the support side surface (smooth surface) of the film of Sugou. 
The belt has a surface roughness value of 0.05µm (which is equivalent to 0.05 Ra, as Ra values are measured in micrometers or microinches), and thus impart this surface roughness value to the surface of the film, which would anticipate the instantly claimed surface roughness value of the film surface. Alternatively, the casting die imparts a surface roughness value of at most 1µm, which forms an encompassing or overlapping range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Sugou has not explicitly disclosed applying a second film to the coated first film surface. However, this step is known in the art from Su.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). 
Su further discloses that a second substrate (which is of the same material) can be applied to coated film (Columns 6-7, lines 60-67 & 1-24). 
It would have been obvious to an ordinary skilled artisan to have modified the method of Sugou, with the step of attaching/laminating a second film of the same material, as disclosed by Su, in order to form improved photochromic devices with readily available processing techniques which allow incorporation of photochromic device with any number of optical elements. 
Further, it would have been obvious to an ordinarily skilled artisan to have modified the method Sugou, with the step of attaching or laminating a second film/substrate as disclosed by Su, since as such this is a known prior art element in the art of optical devices which use a polymer substrate onto which a coating solution/mixture is applied, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Further, the method of Sugou as modified by Su, would mean that the coated polymer film of Sugou is laminated with another second film of the same material (i.e. second TAC film), and this would mean that the second film also has a smooth and non-polished surface. 
Further, Sugou as modified by Su discloses attaching a second film/substrate to the coated first film surface (see claim 16 rejection above). 
With regards to limitations of the non-polished surface being coated and then attached with a second film such that both non-polished surfaces are contacting the solute and thus are facing inward, this is obvious from the combination of Sugou and Su. Sugou has disclosed that one or both surfaces of the polymer film can be coated (pg.26, lines 20-22), and further discloses that the smooth surface/support surface with a coating layer provides good optical properties. Sugou discloses the optical film i.e. with the smooth surface which is coated (coating + smooth surface of polymer film) has excellent optical properties (which are imparted by the optical functional layer, and if this is covered, then those optical properties would not be imparted) and that the optical film can be used as protective film for a polarizing film or an optical compensation film (pg.33, lines 10-23). 
Given this, it would mean that the non-polished surface of the film of Sugou would be attached to the non-polished surface of the second film as disclosed by Su (combination of Sugou and Su). Further, it would have been obvious to an ordinarily skilled artisan to have coated one or both surfaces, i.e. coated the non-polished surface in addition to the smooth surface, because the courts have held that it is obvious to apply known techniques to improve similar devices/products/methods in the same way (i.e. coating the non-polished surface, as well as smooth surface) (MPEP 2143 (I) (C)). Given this then, it is obvious from the disclosure of Sugou and Su, to coat both surfaces and attach the non-polished surfaces to each other, such that smooth outward facing surfaces are formed, and further the non-polished surfaces face inward and contact the solute. Thus, Sugou, as modified by Su disclose the instant limitations. Su also discloses the incorporation of the coated film into an ophthalmic lens (Column 1, lines 20-26). Please see annotated figure below for further clarity of explanation.

    PNG
    media_image1.png
    356
    675
    media_image1.png
    Greyscale

As pointed out in the figure above, the laminate would have smooth outward faces, given that the coating is applied to the outward face (which is already smooth – see explanation in Continuation sheet), and the application of the coating would also make that face naturally smooth, as compared to a face without a coating applied.

With regards to the functionalized adhesive solution containing a cellulose resin, solvent and a solute selected from a dye, tint, pigment or light filter, this limitation is not explicitly from Sugou. Sugou has disclosed the optical functional layer containing a solvent, an adhesive and resin and antiglare, antireflection, and antistatic layers (pg.26-27, lines 20-32 & 1-21; pg.28, lines 26-32). Sugou has not disclosed the resin being a cellulose resin. The antiglare or antireflection material of Sugou is interpreted as tint and light filter material, because an antiglare and antireflection material serve the purpose of tinting or filtering light (reflecting light is a form of filtering light). Further, then, Sugou has not disclosed explicitly the cellulose resin, but Sugou does disclose the functionalized adhesive solution. In the event the applicant disagrees with the above interpretation and explanation, it is further known from Su to have a functionalized adhesive solution with an adhesive, solvent and a dye as being a part of it.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19).
It would have been obvious to have modified the method of Sugou, with the step of the optical functional additive being a dye (photochromatic dye) as disclosed by Su, in order to be able to control the color, wavelength or range of wavelengths absorbed (Column 5, lines 25-26).

Sugou has also disclosed the solution being a functionalized adhesive solution (pgs.26-27, lines 29-32 & 16-21). Sugou discloses the functional layer being an easy adhesive layer (pg.27, lines 16-21). In the event the applicant disagrees with the above explanation, Su also discloses a functionalized adhesive solution being applied on the carrier substrate/polymer film.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). Su also discloses a solvent being a part of the mixture/solution (Column 8, lines 5-12).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Sugou, with the solution being a functionalized adhesive solution as disclosed by Su, to arrive at the instant invention, in order to provide an adhesive which has optical clarity and low haze, and allows bonding of one substrate to another (Column 4, lines 61-67).

In the event the applicant further disagrees with above explanations and interpretations as pertaining to the functionalized adhesive solution, it is further known from Bhalakia to have a coating layer containing a solvent, an optical additive, and a cellulose resin that is low-melt temperature. Further, neither Sugou nor Su disclose the solution containing a resin which is a low-melt temperature cellulose resin, and this is also known from Bhalakia. 
Bhalakia is also drawn to the art of making an optical element, specifically an ophthalmic element, in which to a polymeric ophthalmic lens, a first and second polymer film with a functional layer (i.e. functionalized adhesive solution) in between, are applied (Abstract; [0028]). Bhalakia discloses the functional layer to be a coating or a film [0037], and discloses attaching a first sheet and second sheet to the functional layer, as in the instant application [0030];[0037]. Bhalakia discloses the first and second sheet to be polymer sheets [0058]. Bhalakia further discloses the functional layer being a cellulose acetate butyrate resin, photochromic dyes and a solvent ([0043-0044]; [0072-0073 & 0078 & 0118-0119]). Bhalakia further discloses that when attaching the first and second sheets to the functional layer when the functional layer is a coating, no other adhesive is used, which would mean the coating serves as a functionalized adhesive solution [0037]. Bhalakia further discloses that the cellulose acetate butyrate resin is used because it readily incorporates dyes and dyes can activate and perform well in cellulose acetate butyrate [0043]. Further, as per the instant specification, the resin is a cellulose resin including cellulose acetate butyrate resin (see instant specification [0008 & 0014]. Bhalakia thus discloses a functionalized adhesive solution as instantly claimed and also discloses incorporating the functional member with the attached polymer sheets into an ophthalmic lens. 
It would have been obvious to an ordinarily skilled artisan to have modified the functionalized adhesive solution to contain a low-melt temperature cellulose resin as disclosed by Bhalakia, to arrive at the instant invention, in order to have a resin which readily incorporates dyes and allows dyes to activate and perform well [0043]. 
It would have been further obvious to an ordinarily skilled artisan to have modified the method of Sugou and Su with the step of incorporating the optical laminate (first and second sheet with functional layer sandwiched in between, as is also claimed in the instant application with the first and second film with the solution applied in between) into an ophthalmic lens, as disclosed by Bhalakia, to arrive at the instant invention, in order to have a lens in which functional properties are readily incorporated without altering the smooth nature of the outside surface of the lens [0103].

Regarding claim 17, Sugou has already disclosed the film being an optical polymer film (see claim 16 rejection above). Sugou discloses a TAC film, which is also as disclosed in instant specification [0014].

Regarding claim 20, Sugou has not explicitly disclosed applying a second film to the coated first film surface. However, this step is known in the art from Su. Sugou and Su disclose the instant limitations (see claim 16 rejection).
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). Su further discloses that a second substrate (which is of the same material) can be applied to coated film (Columns 6-7, lines 60-67 & 1-24). Further, the method of Sugou as modified by Su, would mean that the coated polymer film of Sugou is laminated with another second film of the same material (i.e. second TAC film), and this would mean that the second film also has a smooth and non-polished surface.
It would have been obvious to an ordinary skilled artisan to have modified the method of Sugou, with the step of attaching/laminating a second film of the same material, as disclosed by Su, in order to form improved photochromic devices with readily available processing techniques which allow incorporation of photochromic device with any number of optical elements. Further, it would have been obvious to an ordinarily skilled artisan to have modified the method Sugou, with the step of attaching or laminating a second film/substrate as disclosed by Su, since as such this is a known prior art element in the art of optical devices which use a polymer substrate onto which a coating solution/mixture is applied, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claim 21, Sugou and Su in combination disclose the instant limitations (see claims 16 & 20 rejections above). Sugou as modified by Su discloses attaching a second film/substrate to the coated first film surface (see claim 20 rejection above). With regards to the non-polished surface of the second film being attached to the coated first film surface, it is obvious that this is the case from the disclosure of Sugou, given that Sugou discloses that it is preferable to coat the smooth surface of the film (pg.28, lines 11-18), which would mean the smooth surface of the second film would be coated (Sugou as modified by Su) and the non-polished surface of the second film would be attached/applied to the coated first film. It is further obvious from Sugou’s disclosure to attach the non-polished surface of the second film with the coated first film, given that Sugou discloses the optical film (coating + polymer film) has excellent optical properties (which are imparted by the optical functional layer, and if this is covered, then those optical properties would not be imparted) and that the optical film can be used as protective film for a polarizing film or an optical compensation film (pg.33, lines 10-23). Thus, Sugou, as modified by Su disclose the instant limitations.

Regarding claim 36, Sugou has already disclosed the film being a triacetate cellulose film (see claim 16 rejection above).

Regarding claim 37, Sugou has also disclosed the thickness of the cellulose film (polymer film) being in the instantly claimed range. Sugou discloses the thickness of the polymer layer being between 10 to 150 micrometers (pg.28, lines 10-25), which forms an overlapping and encompassing range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Response to Arguments
Applicant's arguments filed 05/26/2022 in RCE (pages 7-8) have been fully considered but they are not persuasive. The 35 U.S.C 112(b) rejections as set forth in the Final Rejection mailed 01/26/2022, have been withdrawn in light of the amendments.
Applicant argues that applying an adhesive based coating solution would change or alter the principle of operation of Sugou. The principle of operation is not changed because even though the optical film of Sugou may be rolled up, the combination of Sugou and Su discloses a laminate of the optical film with an adhesive solution not present between the two films. Further, Sugou, as explained below, has disclosed that the functional layer or coating can contain adhesives (see below), and thus given that Sugou itself has disclosed that an adhesive can be a part of the functional layer/coating, then the roll up of the optical film would not face any problems or alter the principle of operation, because Sugou itself is rolling up the optical film which can have a coating/functional layer with adhesive in it. The Sugou reference itself discloses that the coating layer can contain adhesives i.e. be an adhesive coating solution (see below). Sugou has disclosed the optical functional layer containing a solvent, an adhesive and resin and antiglare, antireflection, and antistatic layers (pg.26, line 20 to pg.27, line 21; pg.28, lines 26-32). Sugou has also disclosed the solution being a functionalized adhesive solution (pg.26, line 29 to pg.27, line 21), by disclosing that the coating/functional layer can be an easy adhesive layer i.e. interpreted to mean an adhesive layer is easy to adhere to or that is easy to adhere an object to.
Further, the combination of Sugou and Su is not the opposite of the claim, as Sugou modified by Su discloses a laminate of an optical film with a first and second film that are laminated on the non-polished side and wherein the coating is applied on the non-polished side as well (see claim 1 rejection above). Sugou has disclosed that at least one or both surfaces of the film can be coated with the functional layer, and Su discloses laminating a second film to a first film. As explained in the claim 1 rejection above, it would be obvious to an ordinarily skilled artisan to modify the method of Sugou, and Su, with the step of coating a non-polished surface and joining a non-polished surface with another film, as it is obvious to use a known technique to improve similar devices/methods/products in the same way (MPEP 2143 (I) (C)). 
Finally, Sugou has disclosed that the optical film with the smooth surface coated has good optical properties, and in this regard,  it would be obvious to an ordinarily skilled artisan to not cover the smooth surface with the coating by laminating with another film, since covering the coated smooth surface would mean that those good optical properties are not present in the final product (i.e. ophthalmic lens), and thus it would be further obvious to an ordinarily skilled artisan to ensure that the other surface i.e. non-polished surface is laminated to another film, such that the good optical properties are present on the surface of the final product i.e. not covered or laminated to another film.
Applicant argues on page 8, that Bhalakia does not disclose a cellulose resin containing adhesive solution/coating. This is found unpersuasive because Bhalakia discloses that the functional layer is a combination of the cellulose resin and dyes and a solvent (i.e. solution) [0043-004 & 0072-0073 & 0078 & 0118-0119], and can be used as a coating [0037]. Thus, even if one embodiment may suggest that the functional layer is used as a film and a not a coating, this is just one embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Bhalakia discloses an embodiment wherein the functional layer is used as a coating and explicitly states that when used as a coating no further adhesive is used [0037], which can be reasonably expected to suggest that the coating serves as an adhesive coating i.e. functionalized adhesive solution/coating. Furthermore, whether Bhalakia expressly states that the functional coating is an adhesive coating is irrelevant, as the functional layer of Bhalakia is the same or similar as the instantly claimed composition i.e. has the same or similar components of the cellulose resin, the dye, and the solvent, and also serves the same purpose. Thus, the functional coating of Bhalakia can be reasonably expected to function in a similar manner as the instantly claimed composition, i.e. as a functionalized adhesive solution, firstly because the composition of the functional coating layer of Bhalakia is the same or similar ([0043-0044]; [0072-0073 & 0078 & [0118-0119]), and secondly because Bhalakia explicitly states that when the functional layer is present or used as a coating no other or further adhesives are used [0037].
Applicant has repeated arguments presented in Response After-Final filed 04/26/2022 on pages 8-9 of RCE, which were addressed in Advisory Action and Continuation Sheet of Advisory Action mailed on 05/06/2022. Please refer to pages 2-3 & 5 of the Advisory Action for the response to arguments. Arguments are not reproduced here again for conciseness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712